DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.


Status of the claims
	Claims 1, 7-8, 14-16 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-8, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Appelt et al. (PGPub 2006/0125623) in view of Gueritee et al. (PGPub 2017/0265533), in view of Kim (KR 20160002280), in view of Cohen (GB 2368705).
As to claim 1, Appelt discloses an integrated protective equipment (Paragraph 10: facemask), comprising: a protective gear (Paragraph 10: facemask); at least one sensor affixed to the protective gear, the at least one sensor configured to generate sensor data (Paragraph 14: sensors); processing circuitry affixed to the protective gear and in communication with the at least one sensor, the processing circuitry including a processor and a memory (Paragraph 84, 90: processor with memory, Paragraph 102, Fig. 6: the housing affixed to the mask includes the processing circuitry), the memory containing instructions that, when executed by the processor, configure the processor to: receive the generated sensor data (Fig. 3: the microprocessor receives data from physiological sensors 89 and environmental and equipment sensors 88, Paragraph 92: storing sensor information); and trigger an alert if the sensor data meets a predefined criteria, the predefined criteria include at least one threshold condition (Paragraph 79 Fig. 2: threshold set points and illuminating indicators based on the set points).
Appelt additionally discloses using both ambient temperature sensors (Paragraph 86) and core body sensors (Paragraph 86), which also include using the average of the ambient temperature measurements (Paragraph 89).  While Appelt does not explicitly disclose averaging the core body temperatures, Appelt does disclose using average of the measurements of the physiological conditions (Paragraph 94), and as such, it would have been obvious to one of ordinary skill in the art would recognize to include body core temperature to be included as a monitored physiological condition as disclosed by Appelt (Paragraph 86).  Therefore it would have been obvious to monitor both averages of the ambient temperature and the body temperature in order to reduce false alarms that may be triggered by noise or random spikes in the signals. 
While Appelt discloses using average temperature values as the trigger condition (Paragraph 89), Appelt does not explicitly disclose a cooling device, the cooling device being integrated into the protective gear; and trigger the cooling device integrated into the integrated protective equipment to begin cooling the integrated protective equipment if the sensor value of at least one of the human and environmental temperature data meets a second predefined criteria, the second predefined criteria including at least one threshold condition.
Gueritee discloses a cooling device, the cooling device being integrated into the protective gear (Fig. 2: heating element 206 integrated into wearable, Paragraph 137: heating element can be used as cooling effect, Paragraph 134, Claim 6: the temperature adjustment affects the head of the user such as a beanie); and trigger the cooling device integrated into the integrated protective equipment to begin cooling the integrated protective equipment if the sensor value of at least one of the human and environmental temperature data meets a second predefined criteria, the second predefined criteria including at least one threshold condition (Claim 20: temperature threshold triggers a cooling effect).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Appelt to use a cooling effect as taught by Gueritee.
The motivation for such a modification would be to increase the comfort of the user (Gueritee; Paragraph 3).
While Appelt in view of Gueritee discloses collecting data and communicating with other personnel and a remote monitoring station (Appelt; Paragraph 12, 14, 145) and using the average value of sensor values (Paragraph 94), Appelt in view of Gueritee does not disclose a transceiver configured to wirelessly transmit signals to another integrated protective equipment; trigger an alert that warns is configured to warn other personnel wearing another integrated protected equipment to avoid a particular area if the average value of at least one of the human and environmental temperature data detected by the at least one human temperature sensor and at least one environmental temperature sensor affixed to the protective gear meets a third predefined criteria, the third predefined criteria including at least one threshold conditions the warning associated with the alert being provided by wirelessly transmitting signals to the other integrated protective equipment.
First, Kim discloses a smart mask where For example, if the smart mask 100 is detected in that the harmful substances in the holes wearer around smart mask 100 can emit a warning sound or vibration through the output unit 140, whereby the wearer is toxic the It can recognize a material and leaving the place. Smart mask 100 may notify the existence of the hazardous material in the area to the other people who are not wearing a smart mask 100 through the sound and light of the output section 140. {i.e. to warn others to avoid a particular area}
Second, Cohen disclose an apparatus for monitoring and control of persons using breathing apparatus wherein Each portable unit is equipped with a homing beacon, and a face mask adapted for use with the breathing apparatus comprising the portable apparatus is adapted to contain a range limited receiver connected to a warning light suitably situated in a wearer's field of vision. When activated, for example by the operation of a motion or respiratory sensor alarm, the homing beacon is adapted to activate warning lights in the face masks of others already within the range of the beacon such as nearby fire fighters, and also to activate warning lights in the face masks of rescuers when they enter the range of the beacon, to indicate that they are in the vicinity of the distressed. (page 8, line 2-9) {i.e. wirelessly transmitting signals to the other}
The control apparatus 1 is configured to receive, assimilate and display information relating to specific fire fighters in a hazardous zone, and to provide a means of communication with the fire fighters. The apparatus is configured to receive information from a plurality of radio transmitter/receivers or sensors adapted for attachment to, inclusion in, or association with the breathing apparatus of each fire fighter. (page 4, line 23-27)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Appelt in view of Gueritee, Kim and Cohen to warn other personnel as taught by Kim.
The motivation for such a modification would be to increase the safety of the users in the area by ensuring they are aware of all the hazards in the area.
As to claim 7, 14, Appelt discloses wherein the protective gear is a face mask (Paragraph 11: facemask).
As to claim 8, Appelt discloses a method for integrated protective equipment including a protective gear (Paragraph 10: facemask) and at least one sensor affixed to the protective gear (Paragraph 14: sensors), the at least one sensor configured to generate sensor data (Paragraph 14: sensors), the method comprising: receiving the generated sensor data (Paragraph 92: storing sensor information); and triggering an alert if the sensor data meets a predefined criteria, the predefined criteria include at least one threshold condition (Paragraph 79: thresholds).
Appelt additionally discloses using both ambient temperature sensors (Paragraph 86) and core body sensors (Paragraph 86), which also include using the average of the ambient temperature measurements (Paragraph 89).  While Appelt does not explicitly disclose averaging the core body temperatures, Appelt does disclose using average of the measurements of the physiological conditions (Paragraph 94), and as such, it would have been obvious to one of ordinary skill in the art would recognize to include body core temperature to be included as a monitored physiological condition as disclosed by Appelt (Paragraph 86).  Therefore it would have been obvious to monitor both averages of the ambient temperature and the body temperature in order to reduce false alarms that may be triggered by noise or random spikes in the signals. 
While Appelt discloses using average temperature values as the trigger condition (Paragraph 89), Appelt does not explicitly disclose a cooling device, the cooling device being integrated into the protective gear; and trigger the cooling device integrated into the integrated protective equipment to begin cooling the integrated protective equipment if the sensor value of at least one of the human and environmental temperature data meets a second predefined criteria, the second predefined criteria including at least one threshold condition.
Gueritee discloses a cooling device, the cooling device being integrated into the protective gear (Fig. 2: heating element 206 integrated into wearable, Paragraph 137: heating element can be used as cooling effect); and trigger the cooling device integrated into the integrated protective equipment to begin cooling the integrated protective equipment if the sensor value of at least one of the human and environmental temperature data meets a second predefined criteria, the second predefined criteria including at least one threshold condition (Claim 20: temperature threshold triggers a cooling effect).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Appelt to use a cooling effect as taught by Gueritee.
The motivation for such a modification would be to increase the comfort of the user (Gueritee; Paragraph 3).
While Appelt in view of Gueritee discloses collecting data and communicating with other personnel and a remote monitoring station (Appelt; Paragraph 12, 14, 145) and using the average value of sensor values (Paragraph 94), Appelt in view of Gueritee does not disclose a transceiver configured to wirelessly transmit signals to another integrated protective equipment; trigger an alert that warns is configured to warn other personnel wearing another integrated protected equipment to avoid a particular area if the average value of at least one of the human and environmental temperature data detected by the at least one human temperature sensor and at least one environmental temperature sensor affixed to the protective gear meets a third predefined criteria, the third predefined criteria including at least one threshold conditions the warning associated with the alert being provided by wirelessly transmitting signals to the other integrated protective equipment.
First, Kim discloses a smart mask where For example, if the smart mask 100 is detected in that the harmful substances in the holes wearer around smart mask 100 can emit a warning sound or vibration through the output unit 140, whereby the wearer is toxic the It can recognize a material and leaving the place. Smart mask 100 may notify the existence of the hazardous material in the area to the other people who are not wearing a smart mask 100 through the sound and light of the output section 140. {i.e. to warn others to avoid a particular area}
Second, Cohen disclose an apparatus for monitoring and control of persons using breathing apparatus wherein Each portable unit is equipped with a homing beacon, and a face mask adapted for use with the breathing apparatus comprising the portable apparatus is adapted to contain a range limited receiver connected to a warning light suitably situated in a wearer's field of vision. When activated, for example by the operation of a motion or respiratory sensor alarm, the homing beacon is adapted to activate warning lights in the face masks of others already within the range of the beacon such as nearby fire fighters, and also to activate warning lights in the face masks of rescuers when they enter the range of the beacon, to indicate that they are in the vicinity of the distressed. (page 8, line 2-9) {i.e. wirelessly transmitting signals to the other}
The control apparatus 1 is configured to receive, assimilate and display information relating to specific fire fighters in a hazardous zone, and to provide a means of communication with the fire fighters. The apparatus is configured to receive information from a plurality of radio transmitter/receivers or sensors adapted for attachment to, inclusion in, or association with the breathing apparatus of each fire fighter. (page 4, line 23-27)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Appelt in view of Gueritee, Kim and Cohen to warn other personnel as taught by Kim.
The motivation for such a modification would be to increase the safety of the users in the area by ensuring they are aware of all the hazards in the area.
As to claim 15, Appelt discloses an integrated protective equipment (Paragraph 10: facemask), comprising: a sensor module configured to generate sensor data (Paragraph 14: sensors); and a condition module in communication with the sensor module, the condition module configured to: receive generated sensor data (Paragraph 92: storing sensor information); and trigger an alert if the sensor data meets a predefined criteria, the predefined criteria includes at least one threshold condition (Paragraph 79: thresholds).
Appelt additionally discloses using both ambient temperature sensors (Paragraph 86) and core body sensors (Paragraph 86), which also include using the average of the ambient temperature measurements (Paragraph 89).  While Appelt does not explicitly disclose averaging the core body temperatures, Appelt does disclose using average of the measurements of the physiological conditions (Paragraph 94), and as such, it would have been obvious to one of ordinary skill in the art would recognize to include body core temperature to be included as a monitored physiological condition as disclosed by Appelt (Paragraph 86).  Therefore it would have been obvious to monitor both averages of the ambient temperature and the body temperature in order to reduce false alarms that may be triggered by noise or random spikes in the signals. 
While Appelt discloses using average temperature values as the trigger condition (Paragraph 89), Appelt does not explicitly disclose a cooling device, the cooling device being integrated into the protective gear; and trigger the cooling device integrated into the integrated protective equipment to begin cooling the integrated protective equipment if the sensor value of at least one of the human and environmental temperature data meets a second predefined criteria, the second predefined criteria including at least one threshold condition.
Gueritee discloses a cooling device, the cooling device being integrated into the protective gear (Fig. 2: heating element 206 integrated into wearable, Paragraph 137: heating element can be used as cooling effect); and trigger the cooling device integrated into the integrated protective equipment to begin cooling the integrated protective equipment if the sensor value of at least one of the human and environmental temperature data meets a second predefined criteria, the second predefined criteria including at least one threshold condition (Claim 20: temperature threshold triggers a cooling effect).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Appelt to use a cooling effect as taught by Gueritee.
The motivation for such a modification would be to increase the comfort of the user (Gueritee; Paragraph 3).
While Appelt in view of Gueritee discloses collecting data and communicating with other personnel and a remote monitoring station (Appelt; Paragraph 12, 14, 145) and using the average value of sensor values (Paragraph 94), Appelt in view of Gueritee does not disclose a transceiver configured to wirelessly transmit signals to another integrated protective equipment; trigger an alert that warns is configured to warn other personnel wearing another integrated protected equipment to avoid a particular area if the average value of at least one of the human and environmental temperature data detected by the at least one human temperature sensor and at least one environmental temperature sensor affixed to the protective gear meets a third predefined criteria, the third predefined criteria including at least one threshold conditions the warning associated with the alert being provided by wirelessly transmitting signals to the other integrated protective equipment.
First, Kim discloses a smart mask where For example, if the smart mask 100 is detected in that the harmful substances in the holes wearer around smart mask 100 can emit a warning sound or vibration through the output unit 140, whereby the wearer is toxic the It can recognize a material and leaving the place. Smart mask 100 may notify the existence of the hazardous material in the area to the other people who are not wearing a smart mask 100 through the sound and light of the output section 140. {i.e. to warn others to avoid a particular area}
Second, Cohen disclose an apparatus for monitoring and control of persons using breathing apparatus wherein Each portable unit is equipped with a homing beacon, and a face mask adapted for use with the breathing apparatus comprising the portable apparatus is adapted to contain a range limited receiver connected to a warning light suitably situated in a wearer's field of vision. When activated, for example by the operation of a motion or respiratory sensor alarm, the homing beacon is adapted to activate warning lights in the face masks of others already within the range of the beacon such as nearby fire fighters, and also to activate warning lights in the face masks of rescuers when they enter the range of the beacon, to indicate that they are in the vicinity of the distressed. (page 8, line 2-9) {i.e. wirelessly transmitting signals to the other}
The control apparatus 1 is configured to receive, assimilate and display information relating to specific fire fighters in a hazardous zone, and to provide a means of communication with the fire fighters. The apparatus is configured to receive information from a plurality of radio transmitter/receivers or sensors adapted for attachment to, inclusion in, or association with the breathing apparatus of each fire fighter. (page 4, line 23-27)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Appelt in view of Gueritee, Kim and Cohen to warn other personnel as taught by Kim.
The motivation for such a modification would be to increase the safety of the users in the area by ensuring they are aware of all the hazards in the area.
As to claim 16, Appelt discloses an integrated protective equipment (Paragraph 10: facemask) comprising: a protective gear (Paragraph 10: facemask), the protective gear being a face mask (Paragraph 10: facemask); a plurality of sensors affixed to the protective gear the plurality of sensors configured to generate sensor data (Paragraph 14: sensors), the plurality of sensors including at least two different types of sensors of which at least one type is a human temperature sensor (Paragraph 26-40: body temperature); processing circuitry affixed to the protective gear and in communication with the at least one sensor, the processing circuitry including a processor and a memory (Paragraph 84, 90: processor with memory), the memory containing instructions that, when executed by the processor, configure the processor to: receive the generated sensor data (Paragraph 92: storing sensor information); determine analysis data by performing an analysis of the generated sensor data, the analysis data including an average measurement value over a period of time (Paragraph 89: time averaged values); and trigger an alert if the analysis data meets a predefined criteria, the predefined criteria include at least one human temperature threshold condition (Paragraph 79: thresholds).
Appelt additionally discloses using both ambient temperature sensors (Paragraph 86) and core body sensors (Paragraph 86), which also include using the average of the ambient temperature measurements (Paragraph 89).  While Appelt does not explicitly disclose averaging the core body temperatures, Appelt does disclose using average of the measurements of the physiological conditions (Paragraph 94), and as such, it would have been obvious to one of ordinary skill in the art would recognize to include body core temperature to be included as a monitored physiological condition as disclosed by Appelt (Paragraph 86).  Therefore it would have been obvious to monitor both averages of the ambient temperature and the body temperature in order to reduce false alarms that may be triggered by noise or random spikes in the signals.
While Appelt discloses using average temperature values as the trigger condition (Paragraph 89), Appelt does not explicitly disclose a cooling device, the cooling device being integrated into the protective gear; and trigger the cooling device integrated into the integrated protective equipment to begin cooling the integrated protective equipment if the sensor value of at least one of the human and environmental temperature data meets a second predefined criteria, the second predefined criteria including at least one threshold condition.
Gueritee discloses a cooling device, the cooling device being integrated into the protective gear (Fig. 2: heating element 206 integrated into wearable, Paragraph 137: heating element can be used as cooling effect); and trigger the cooling device integrated into the integrated protective equipment to begin cooling the integrated protective equipment if the sensor value of at least one of the human and environmental temperature data meets a second predefined criteria, the second predefined criteria including at least one threshold condition (Claim 20: temperature threshold triggers a cooling effect).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Appelt to use a cooling effect as taught by Gueritee.
The motivation for such a modification would be to increase the comfort of the user (Gueritee; Paragraph 3).
While Appelt in view of Gueritee discloses collecting data and communicating with other personnel and a remote monitoring station (Appelt; Paragraph 12, 14, 145) and using the average value of sensor values (Paragraph 94), Appelt in view of Gueritee does not disclose a transceiver configured to wirelessly transmit signals to another integrated protective equipment; trigger an alert that warns is configured to warn other personnel wearing another integrated protected equipment to avoid a particular area if the average value of at least one of the human and environmental temperature data detected by the at least one human temperature sensor and at least one environmental temperature sensor affixed to the protective gear meets a third predefined criteria, the third predefined criteria including at least one threshold conditions the warning associated with the alert being provided by wirelessly transmitting signals to the other integrated protective equipment.
First, Kim discloses a smart mask where For example, if the smart mask 100 is detected in that the harmful substances in the holes wearer around smart mask 100 can emit a warning sound or vibration through the output unit 140, whereby the wearer is toxic the It can recognize a material and leaving the place. Smart mask 100 may notify the existence of the hazardous material in the area to the other people who are not wearing a smart mask 100 through the sound and light of the output section 140. {i.e. to warn others to avoid a particular area}
Second, Cohen disclose an apparatus for monitoring and control of persons using breathing apparatus wherein Each portable unit is equipped with a homing beacon, and a face mask adapted for use with the breathing apparatus comprising the portable apparatus is adapted to contain a range limited receiver connected to a warning light suitably situated in a wearer's field of vision. When activated, for example by the operation of a motion or respiratory sensor alarm, the homing beacon is adapted to activate warning lights in the face masks of others already within the range of the beacon such as nearby fire fighters, and also to activate warning lights in the face masks of rescuers when they enter the range of the beacon, to indicate that they are in the vicinity of the distressed. (page 8, line 2-9) {i.e. wirelessly transmitting signals to the other}
The control apparatus 1 is configured to receive, assimilate and display information relating to specific fire fighters in a hazardous zone, and to provide a means of communication with the fire fighters. The apparatus is configured to receive information from a plurality of radio transmitter/receivers or sensors adapted for attachment to, inclusion in, or association with the breathing apparatus of each fire fighter. (page 4, line 23-27)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Appelt in view of Gueritee, Kim and Cohen to warn other personnel as taught by Kim.
The motivation for such a modification would be to increase the safety of the users in the area by ensuring they are aware of all the hazards in the area.
The motivation for such a modification would be to increase the safety of the users in the area by ensuring they are aware of all the hazards in the area.


Response to Arguments
Applicant’s arguments with respect to claims 1, 7-8, 14-16  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, including newly cited Cohen (GB 2368705).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONGMIN FAN/Primary Examiner, Art Unit 2685